                 Case 6:21-cr-00136-AA               Document 20             Filed 04/19/21            Page 1 of 1
ORP DET ORD (I/I 5/16)



                                         IN THE UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF OREGON
 UNITED STATES OF AMERICA,                                           Case No. 6:21-CR-00136-AA

              v.
 DEVEN RICHARD DEARING        ORDER OF DETENTION AFTER HEARING (18
_ _ _ _ _ _ _ _ _ _ _ _ _ __, USC§ 3142(i))
~motion of the Government involving an alleged:
       ffi~ to the safety of any other person or the community for cases involving crimes described in 18 USC§ 3142(f)( 1)
        ~erious risk defendant will flee;
        D serious risk defendant will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate a prospective witness or
       juror or attempt to do so,
D Upon consideration by the court sua sponte involving a:
        D serious risk defendant will flee;
        D serious risk defendant will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate a prospective witness or
       juror or attempt to do so,

Having considered the nature and circumstances of the offense charged, the weight of evidence against the defendant, the history and
characteristics of the defendant, and the nature and seriousness of the danger to any person and to the community that would be posed by
the defendant's release, the court finds that:

D The offense charged creates a rebuttable presumption in 18 USC § 3142(e) that no combination of conditions will reasonably assure the
safety of the community.

~condition or combination of conditions will reasonably assure the appearance of defendant as required due to:
   D Foreign citizenship and/or illegal alien   D In custody/serving sentence              D Substance use/abuse
                                                                                           D Unknown
   D ICE Detainer                               D Outstanding warrant(s)
                                                                                           family/employment/community ties
   D Deportation(s)                             D Prior failure(s) to appear               D Unstable/no residence available
   D Multiple or false identifiers             D Mental health issues                      D Information unverified/unverifiable
   D Aliases
   D Prior criminal history, D including drug/drug related offense, D including alcohol/alcohol related offense
   D Prior supervision failure(s), D Including illicit drug use, D including alcohol abuse
   D Other: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
~ o co~tion or combination of conditions will reasonably assure the safety of other persons and the community due to:
    ~ature of offense
    D Arrest behavior                                               D Substance use/abuse
    D Possession ofweapon(s)                                        D Mental health issues
    D Violent behavior                                              ~ e d offense involves child pornography on the internet
    D Prior criminal histmy, □ including drug/drug related          D including alcohol/alcohol related offense
   offense,
    D Prior supervi~n failure(s), D Including illicit drug use,     D including alcohol abuse
    l2r0ther: <2.. narqlZ- 1a.,_)d(1r!e,L- ~ .              feo-&0~ 1/
D Other (writ/serving fede1~or state sentence): _ _ _ _ _z_·_t_·____   (] ___   • _ _ _ _ _ _ _ _ _ _ __
□ Defendant has not rebutted by sufficient evidence to the contrary the presumption provided in 18 USC§ 3142(e).
~ d a n t did not seek release, and therefore fi'.\ay rt.quest ,a detention n;wiew hearing without Jllaking the i:1quired showing to reopen a
  detention hearing under 18 U.S.C. § 3 l 42(f). iJ.1/a ~do.,,f-~ d rzo f- ~ - / ! _ ~ µ:2...ft«:2,:.e_,,
THEREFORE, IT IS ORDERED that:
         I.        Defendant is detained prior to trial;
         2.        Defendant is committed to the custody of the Attorney General for confinement in a corrections facility separated, as
                   far as practicable, from persons awaiting or serving sentences or being ~Id.in custody pending appeal;
         3.        Defendant shall be afforded a reasonable opportunity for private co~tation with his counsel;
         4.        The superintendent of the corrections facility in which defendant i3/'convnrd sha~e the defendant available to the
                   U ·                                                              f
                           States Marshal for the purpose of appearance in conn?tio. witfany. ctrt prJt/ding.

      DATED: _           __::~~!___L___!__y:___!=~::::::::'.'':,d____             ··-MI \ ,/7k===
                                                                           United St~tes Jylagistrate lt?dge

     - DETENTION ORDER
